DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of selecting, based on the first timestamp, a first key generation process from a key generation process data store, wherein each key generation process in the data store takes as input a timestamp and generates as output a number that is based on the input timestamp, the number suitable to operate as a shared key for cryptographic use, wherein the first key generation process specifies an operator and an integer and applies the operator to a timestamp and the integer.
The prior art disclosed by Heffner teaches a controller configured to generate a key based on a physics-based output of a component. The controller may use the key to authenticate communication between at least two nodes, to encrypt data, or to decrypt data, may be generated based on a physics-based output generated a component. The output generated by the component may vary over time, such that the controller is configured to generate a different key, depending on the time at which the output from the component used to generate the key was generated by the component. The key is not stored in a memory, and is a discrete signal that only exists in real-time while the component is active and generating the detectable output.
The prior art fails to teach the unique limitations above as recited in the claims of the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497